DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.

Election/Restrictions
Claims 36, 37, 52, 53, 59 and 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/27/2019.

 

Priority
120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14286326, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
All elements of claims 1 and 12 are not supported by Priority Application. In particular, “the stationary phosphor implemented with a dichroic mirror configured to pass a first portion of the second light as third light of a third color and reflect a second portion of the second light as fourth light of a fourth color” as disclosed in claims 1 and claim 12 is not supported by the Priority Application. The only discussion of a stationary phosphor in U.S. Patent Application 14/286,326 is in para.[0022] drawn to the embodiment of fig.1 (para.[0022]:“Likewise, it will be appreciated that a stationary phosphor target may by used in lieu of wheels, with the continuous ring phosphor segments 114, 118 shown at A and B replaced, for example, with a stationary phosphor target.”). This modification is drawn to fig.1 wherein there are two stationary phosphor targets; however, there is no dichroic mirror configured to pass a first portion of the second light as third light of a third color and reflect a second portion of the second light as fourth light of a fourth color as disclosed in claims 1 and claim 12. The only dichroic mirror which is unnumbered reflects light from the phosphor of 108 and from the laser 102 but does not pass a first portion of a second light as third light of a third color and reflect a second portion of the second light as fourth light of a fourth color. The lights incident on said dichroic mirror are primary colors Green and Blue; therefore, said dichroic mirror is not configured to filter them as described in claims 1 and 12. 
Moreover, figs.4-13 discloses a dichroic mirror (425 in fig.4, 725 in fig.7, 825 in fig.8, 1025 in fig.10, 1325 in fig.13) configured to pass a first portion of the second light as third light of a third color and reflect a second portion of the second light as fourth light of a fourth color as disclosed in claims 1 and claim 12 but does not disclose the stationary phosphor of claims 1 and 12. Therefore all elements of claims 1 and 12 are not supported by the Priority Application. Thus pending claims 1-21 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim to claim 46, the system of claim 44 wherein a first prism; and a second prism, an air layer between the second prism and the first prism. However, this limitation is not recited in the specification or the figures of the instant application.
	The relevant discussion in the specification describe shows another example combiner 1800. Light 1808 from modulation module 1806 reflects by TIR as light 1816 and is again reflected by TIR off the prism-air interface (between prism 1812 and air gap 1814) as light 1818. But said description does not describe claim 46, since fig.18 nor para. 0068  recite a first prism assembly optically coupled to the dichroic mirror and to the first spatial light modulator; a second prism assembly optically coupled to the dichroic mirror and to the second spatial light modulator as required by claim 44 from which 46 depends.
	Thus claim 46 fails to comply with the written description requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 33-35, 38, 39, 41, 56-58 and 61 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (United States Patent Application Publication 2017/0075203 A1).
With respect to claim 33, Cheng discloses a system (fig.7) comprising: a first light source configured to produce first light having a first color (see  13a or 120 in fig.7); a second light source configured to produce second light having the first color (see 120 or 13a in fig.7); a third light source configured to produce third light having the first color (see the third light source 110); a filter (130a) optically coupled to the first light source and to the second light source, the filter configured to reflect the first light having the first color and the second light having the first color (see the operation of 130a); and a phosphor element (see 140) having a first side and a second side, the first side optically 

With respect to claim 34, Cheng discloses the system of claim 33, wherein the phosphor element is a stationary phosphor (see 110 in fig.7).

With respect to claim 35, Cheng discloses the system of claim 34, wherein the third light source is adjacent to the stationary phosphor (see the position of 110).

With respect to claim  38, Cheng discloses the system of claim 33, wherein the second light source (see 120 in fig.7) is configured to pump the second side of the phosphor element and the third light source (see 140 in fig.7) is configured to pump the first side of the phosphor element.




With respect to claim 41, Cheng discloses the system of claim 33, wherein the first color is blue (see the light emitted by 13a in fig.7), the second color is red, and the third color is green (disclosed by the yellow light emitted by the phosphor).


With respect to claim   56, Cheng discloses a method comprising: producing, by a first light source (fig.7,  13a), first light having a first color; producing, by a second light source (fig.7, 120), second light having the first color; producing, by a third light source, third light having the first color (110 in fig.7); reflecting, by a filter (130a), the first light having the first color and the second light having the first color (13 and 120 in fig.7); producing, by a phosphor element (140 in fig.7), fourth light having a second color and a third color responsive to receiving the third light at a first side of the phosphor element (yellow light of fig.7); producing, by the phosphor element, fifth light having the second color and the third color responsive to receiving the second light at a second side of the 

With respect to claim 57, Cheng discloses the method of claim 56, wherein the phosphor element is a stationary phosphor (see 140 in fig.7).

With respect to claim 58, Cheng discloses the method of claim 57, wherein the third light source (110 in fig.7) is adjacent to the stationary phosphor (see 140 in fig.7).

With respect to claim 61, Cheng discloses the method of claim 56, further comprising: pumping, by the second light source (see 120 in fig.7), the second side of the phosphor element; and pumping, by the third light source (110in fig.7), the first side of the phosphor element (140 in fig.7). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 33, 42, 43, 44, 45, 50, 51, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (United States Patent Application Publication 2020/0186762 A1) in view of Cheng (United States Patent Application Publication 2017/0075203 A1).

With respect to claims  33, 43 and 56, Kato discloses a system and method comprising: a first light source configured to produce first light having a first color (27 in fig.13); a second light source configured to produce second light having the first color (see fig.20 in fig.13); a filter (see fig.13, 21) optically coupled to the first light source and to the second light source (see 27 and 20 in fig.13), the filter (see 21 in fig.13) configured to reflect the first light having the first color and the second light having the first color (see the coupling of fig.13); a phosphor element ([0103]: “In the optical system shown in FIG. 13, instead of phosphor wheel 22, a fixed yellow fluorescent section that does not rotate may be adopted.”) having a first side and a second side (disclosed by the structure of the phosphor disclosed in fig.13), the phosphor element configured to: produce fifth light having the second color and the third color responsive to receiving the second light at the second side ([0103]: “In the optical system shown in FIG. 13, instead of phosphor wheel 22, a fixed yellow fluorescent section that does not rotate may be adopted.”); the filter configured to transmit  the third color and transmit the fifth light having the second color and the third color (see the operation of filter 22), the system further comprising: a first spatial light modulator (see 9a or 9b); a second spatial light modulator (see 9b or 9a); and a dichroic mirror (see 6 in fig.13) optically coupled to the filter (22), to the first spatial light modulator (see 9a or 9b), and to the second spatial 
Kato does not disclose a third light source configured to produce third light having the first color; the first side optically coupled to the third light source and the second side optically coupled to the filter, produce fourth light having a second color and a third color responsive to receiving the third light at the first side; and the filter configured to transmit the fourth light having the second color.
Cheng discloses a first light source configured to produce first light having a first color (see  13a or 120 in fig.7); a second light source configured to produce second light having the first color (see 120 or 13a in fig.7); a third light source configured to produce third light having the first color (see the third light source 110); a filter (130a) optically coupled to the first light source and to the second light source, the filter configured to reflect the first light having the first color and the second light having the first color (see the operation of 130a); and a phosphor element (see 140) having a first side and a second side, the first side optically coupled to the third light source (see the third light source 110 and the phosphor 140) and the second side optically coupled to the filter (see the top side closest to filter 130a), the phosphor element configured to: produce 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Kato with the teaching of Cheng so that a third light source is configured to produce third light having the first color, the first side optically is coupled to the third light source and the second side optically coupled to the filter, produce fourth light having a second color and a third color responsive to receiving the third light at the first side and so that the filter is configured to transmit the fourth light having the second color and the dichroic mirror configured to: direct a first portion of the fourth light having the second color to the first spatial light modulator to enhance the brightness of the images projected onto the screen.

With respect to claim 42, Kato in view of Cheng discloses the system of claim 33, Kato in combination with Cheng discloses further comprising a dichroic mirror (see 6 in fig.13)  optically coupled to the filter (see the operation of filter 22), the dichroic mirror (see 6 in fig.13)  configured to: transmit the first light having the first color (see blue in fig.9); transmit a portion of the fourth light having the second color (see Red or Green in 

With respect to claim 44, Kato in view of Cheng discloses the system of claim 43, further comprising: a first prism (7a or 7b) assembly optically coupled to the dichroic mirror and to the first spatial light modulator (see 9a or 9b); a second prism (see 7b or 7a) assembly optically coupled to the dichroic mirror (see 6 in fig.13) and to the second spatial light modulator (9b or 9a); and a combiner (see 10 in fig.13) optically coupled to the first prism assembly and the second prism assembly.

With respect to claim 45, Kato in view of Cheng discloses the system of claim 44, wherein the combiner comprises a prism comprising a dichroic layer (see 10 in fig.13).

With respect to claim  50, Kato in view of Cheng discloses the system of claim 43, wherein the phosphor element is a stationary phosphor ([0103]: “In the optical system shown in FIG. 13, instead of phosphor wheel 22, a fixed yellow fluorescent section that does not rotate may be adopted.”).

With respect to claim 51, Kato in view of Cheng discloses the system of claim 50, Kato in combination with Cheng discloses wherein the third light source is adjacent to the stationary phosphor (see the position of 110).



With respect to claim 55, Kato in view of Cheng discloses the system of claim 33, Kato in combination with Cheng discloses wherein the first light source is configured to produce the first light during a first time period (the period during which 13a is active of Cheng), the second light source is configured to produce the second light during a second time period (the period during which 120 is active), and the third light source is configured to produce the third light during the second time period (see the period during which 110 is active; Examiner notes that claim does not specify the lengths of the time periods or what amount of overlap each time period has).

Claims 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (United States Patent Application Publication 2020/0186762 A1) in view of Cheng (United States Patent Application Publication 2017/0075203 A1) and Okamori (United States Patent Publication 6, 349, 006 B).

With respect to claim 47, Kato in view of Cheng discloses the system of claim 44, but does discloses wherein the first prism assembly is first three-piece total internal 
Okamori discloses wherein the prism assembly is three-piece total internal reflection (TIR) prism (see 11, 12 and 13 in fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention of Kato in view of Cheng with the teaching of Okamori so that the first prism assembly is first three-piece total internal reflection (TIR) prism and the second prism assembly is a second three-piece TIR prism to enhance the contrast of the image.


With respect to claim 49, Kato in view of Cheng disclose the system of claim 44, but does not disclose wherein the first prism assembly comprises: a first prism; a second prism optically coupled to the first prism, a first air gap between the second prism and the first prism; a third prism optically coupled to the second prism; and a fourth prism optically coupled to the third prism, a second air gap between the fourth prism and the third prism.
Okamori discloses the first prism assembly comprises: a first prism (11 in fig.26); a second prism (see 13 in fig.26) optically coupled to the first prism, a first air gap between the second prism and the first prism (see the gap between 11 and 13 in fig.26); a third prism (120 in fig.26) optically coupled to the second prism (see 13 in fig.26); and a fourth prism (see 15 in fig.26) optically coupled to the third prism, a second air gap 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention of Kato in view of Cheng with the teaching of Okamori so that  the first prism assembly comprises: a first prism; a second prism optically coupled to the first prism, a first air gap between the second prism and the first prism; a third prism optically coupled to the second prism; and a fourth prism optically coupled to the third prism, a second air gap between the fourth prism and the third prism to enhance the contrast of the image.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (United States Patent Application Publication 2020/0186762 A1) in view of Cheng (United States Patent Application Publication 2017/0075203 A1) and Davis (United States Patent Application Publication 2014/0340650 A1).
With respect to claim 48, Kato in view of Cheng discloses the system of claim 44, but wherein the first prism assembly is a first reverse total internal reflection (RTIR) prism and the second prism assembly is a second RTIR prism.
Davis wherein the first prism assembly is a first reverse total internal reflection (RTIR) prism and the second prism assembly is a second RTIR prism (see the prism assemblies of fig.4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention of Kato in view of Cheng with the teaching of Davis so that the first prism assembly is a first reverse total internal reflection (RTIR) .


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (United States Patent Application Publication 2020/0186762 A1) in view of Cheng (United States Patent Application Publication 2017/0075203 A1) and Sato (United States Patent Application Publication 2012/0229780 A1).

With respect to claim 40, Kato in view of Cheng discloses the projector of claim 33, Kato in combination with Cheng discloses wherein the first light source, the second light source, and the third light source are blue diodes (see 13a, 120, and 110).
Sato discloses wherein the blue diodes are blue laser diodes (10 RGB in fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of Kato in view of Cheng with Sato so that the blue diodes are blue laser diodes are blue laser diodes so that the light source has a small size and low power consumption.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (United States Patent Application Publication 2020/0186762 A1) in view of Cheng (United States Patent Application Publication 2017/0075203 A1) and Okuda (United States Patent Application Publication 2018/0259839 A1).


Okuda discloses: a first prism assembly (72a) optically coupled to the dichroic mirror (60 in fig.3) and to the first spatial light modulator (80a); a second prism assembly (72b) optically coupled to the dichroic mirror (60) and to the second spatial light modulator ( 80b); and a combiner  (71a and 71b) optically coupled to the first prism assembly and the second prism assembly (see 72 a and b), wherein the combiner comprises: a first prism (71a in fig.3); and a second prism (see 71b), an air layer (see the gap formed by 73a and b)between the second prism and the first prism (see 71b and 71a, respectively).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kato in view of Cheng with the teaching of Okuda so that a first prism assembly  optically coupled to the dichroic mirror and to the first spatial light modulator; a second prism assembly optically coupled to the dichroic mirror and to the second spatial light modulator; and a combiner  optically coupled to the first prism assembly and the second prism assembly, wherein the combiner comprises: a first prism; and a second prism, an air layer between the second prism and the first prism so that the projection system is more compact.





Response to Arguments

Applicant’s arguments with respect to claim(s) 33-61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JERRY L BROOKS/Examiner, Art Unit 2882